FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D20-589
                  _____________________________

STANLEY TYRON HARRIS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Mark Borello, Judge.

                        September 22, 2021

M.K. THOMAS, J.

     Stanley Harris (Appellant) pleaded guilty to one count of
third-degree murder and one count of discharging a firearm from
a vehicle with a negotiated sentence of twenty-five years in state
prison—an agreement which he now would like withdrawn.
Appellant raises two issues: 1) that the trial court erred by denying
his motion to withdraw the plea agreement prior to the sentencing
pursuant to Florida Rule of Criminal Procedure 3.170; and 2) the
sentencing procedures ultimately employed by the trial court were
improper. Finding no error, we affirm.

    Appellant’s case springs from the tragic shooting of a seven-
year-old girl (the Victim) as she sat in her parents’ car in a
shopping center parking lot. Appellant was at the shopping center
participating in a gun sale—the sale was to be conducted by an
associate of Appellant at one location in the parking lot, and
Appellant’s role was to provide protection from a car in another
location in the lot. The sale apparently went south when the
anticipated buyers instead robbed Appellant’s associate, and the
crossfire which followed inadvertently struck the Victim in the
head, killing her.

     Appellant entered a plea, and a plea hearing followed. The
parties agreed that the plea would be entered at the hearing, but
the sentencing would be postponed for two months so that
Appellant and all co-defendants could be sentenced at the same
hearing. At the plea hearing, the trial court engaged Appellant in
a plea colloquy during which Appellant confirmed that he had
sufficient opportunity to confer with counsel and that he was
satisfied with her representation. Appellant also confirmed that he
was pleading guilty based on a belief that doing so was in his best
interest, and the court found that Appellant appeared “coherent
and cognizant of what’s going on.” As a factual basis for the plea,
the State offered that it would show that Appellant fired eleven
shots toward the buyers as they walked away from the scene, and
that one of these shots passed the intended targets and struck and
killed the Victim, who was sitting behind the buyers relative to
Appellant. The trial court then asked whether the State was “able
to determine who actually fired the fatal shot.” The prosecutor
answered as follows:

         Your honor, based upon a trajectory analysis, it—the
    State believes that we could prove beyond a reasonable
    doubt that [Appellant’s] weapon was the weapon that
    fired the fatal shot; however, [one of the buyers] had a
    nine-millimeter Glock handgun as well and discharged
    that two times during the course of the incident back at
    [Appellant].

         Based upon the damage to the bullet travelling
    through the car and then striking the Victim, no
    definitive and absolute determination of the ballistics
    could be made. However . . . there was evidence both by
    the firearms examiner and then . . . the entire incident
    was captured on videotape and we can see the shots being
    fired and the result. And so based upon that the State


                                2
    believes we can prove beyond a reasonable doubt that it
    was [Appellant’s] bullet that struck that little girl in the
    head and killed her.

     The trial court again confirmed that Appellant understood the
issues surrounding the agreement and the plea form and accepted
the agreement as freely and voluntarily entered. Nonetheless,
Appellant later filed a motion to withdraw the plea prior to the
sentencing hearing. As grounds for the withdrawal, Appellant
argued that: 1) he had misunderstood one of the pieces of evidence;
2) that he had been misled by the prosecutor’s statement in
reading the factual basis that a “trajectory analysis” would confirm
Appellant was the killer (as it was the defense’s understanding
prior to the plea that the State had no such analysis, per the State’s
expert’s contention that no ballistics report could be done under
the circumstances); and 3) that he had directed a previously
retained expert to do further trajectory analysis which confirmed
that Appellant could not have killed the Victim.

     At the hearing, Appellant explained that he misunderstood
his attorney’s explanation of the bullet evidence as showing that
eleven projectiles associated with him had been found in the
Victim’s car, but this was never the case. Instead, the evidence
showed that eleven casings had been found where Appellant had
been standing on video. He testified that this misapprehension had
influenced him to enter the plea, that the State’s mention of a
previously unknown trajectory analysis also “scared” him, and
that his newly obtained trajectory analysis also compelled him to
withdraw the plea.

     Despite these contentions by Appellant on direct examination,
he acknowledged on cross examination that he signed and
conveyed the offer to the State prior to the hearing taking place
and prior to any factual basis statement being made. He further
admitted that he agreed to the plea based on a belief that it was in
his best interest to do so and acknowledged having discussed with
his attorney the State’s intent to amend the information against
him to charge him with a higher degree charge of felony murder.
But, he denied that this was the compelling factor influencing him
to plead guilty, instead contending that it was the projectile versus
casing confusion which did so. Notably, Appellant further


                                  3
acknowledged that his expert had already concluded prior to the
hearing that he was not the one who actually shot the Victim, and
that the additional analysis only added support to that conclusion.

     The trial court denied Appellant’s request to withdraw the
plea, finding Appellant’s testimony that he was mistaken about
the evidence was not credible. Furthermore, the case presented a
classic example of “buyer’s remorse.” The trial court further found
that no new evidence had been presented which was not known to
Appellant at the time of the plea and that no evidence raised a
substantial question as to Appellant’s guilt so as to require the
court to allow the withdrawal of the plea.

     At sentencing, Appellant presented mitigating witnesses. As
part of his presentation, Appellant attempted to have his defense
expert testify to his finding that a bullet from Appellant’s gun did
not strike and kill the Victim. But the trial court denied the
opportunity after finding that the testimony was not relevant to
the negotiated sentence, since the court had no discretion to
deviate from the sentence regardless of the evidence on the point.
Appellant was then sentenced to twenty-five years consistent with
his plea agreement. This appeal followed.

                                 I.

     Appellant’s first issue contends that the trial court erred in
denying Appellant’s motion to withdraw the plea. When a motion
to withdraw a plea is made prior to sentencing, Florida Rule of
Criminal Procedure 3.170 provides the guidelines for the trial
court’s consideration of the request. See Scott v. State, 629 So. 2d
888, 890 (Fla. 4th DCA 1993) (noting “the Florida Rules of
Criminal Procedure provide guidelines for withdrawing a plea
before sentencing” (emphasis in original)). Rule 3.170 provides as
follows:

    The court may in its discretion, and shall on good cause,
    at any time before a sentence, permit a plea of guilty or
    no contest to be withdrawn and, if judgment of conviction
    has been entered thereon, set aside the judgment and
    allow a plea of not guilty, or, with the consent of the
    prosecuting attorney, allow a plea of guilty or no contest


                                 4
    of a lesser included offense, or of a lesser degree of the
    offense charged, to be substituted for the plea of guilty or
    no contest. The fact that a defendant may have entered a
    plea of guilty or no contest and later withdrawn the plea
    may not be used against the defendant in a trial of that
    cause.

Fla. R. Crim. P. 3.170(f) (2019).

     Only where a defendant shows that there is “good cause” to
withdraw a plea is a trial court required to grant such a
presentence motion. Tanzi v. State, 964 So. 2d 106, 113–14 (Fla.
2007). Whether good cause was demonstrated is a determination
within the discretion of the trial court, and the trial court’s findings
in this regard must be affirmed where they are supported by
competent, substantial evidence. Id. at 114. As always, appellate
courts must recognize and honor “the trial court's superior vantage
point in assessing the credibility of witnesses and in making
findings of fact.” Id. (quoting Stephens v. State, 748 So. 2d 1028,
1034 (Fla. 1999)).

     On appeal of a denial of a presentence motion to withdraw
plea, the applicable standard is whether the trial court abused its
discretion in failing to find good cause. See id. at 113. A court
abuses its discretion when no reasonable person would take the
position of the trial court on a matter, considering any findings
which are supported in the record. Salazar v. State, 991 So. 2d 364,
372 (Fla. 2008).

     Here, the findings must be affirmed, as all are supported by
competent, substantial evidence in the record. The trial court’s
determination that Appellant’s testimony was not credible is a
reasonable conclusion based on the record testimony. Appellant’s
contention that his confusion regarding ballistics evidence was the
deciding factor in his decision to plea—rather than the higher-
degree-charge of felony murder which he acknowledged avoiding
by virtue of his plea—stretches credulity. And his contention that
he was mistaken is inconsistent with his previous confirmation
that he had sufficient opportunity to confer with counsel.
Considering that Appellant’s contention of a mistake was not
credible, the trial court did not abuse its discretion in finding no


                                    5
good cause based on Appellant’s supposed misapprehension of the
evidence.

     Appellant also argues that the prosecutor’s misstatement
during the factual basis that a “trajectory analysis” would show
that he killed the Victim also influenced his decision to plea, but
this is nonsensical considering Appellant’s acknowledgement that
he agreed to the plea prior to any statement being made. Appellant
further contends that the trial court should have found good cause
based on the “newly discovered evidence” of the defense expert’s
trajectory analysis. But, as the trial court found, the expert’s
conclusion that Appellant did not kill the Victim was already
known to Appellant when he decided to plead guilty to third-degree
murder. Further, even if the evidence speaks to Appellant’s
innocence on one element of the third-degree murder charge to
which Appellant pleaded, it does not speak to Appellant’s
innocence on the higher felony murder charge that he bargained
out of, since that charge does not require that a defendant actually
cause the death of a victim. See § 782.04(3)(o), Fla. Stat. (2018)
(providing that it is second degree murder—a first degree felony,
punishable by life—where a person other than the person engaged
in one of the listed felonies kills any human being during the
course of said felony).

    Because the trial court did not abuse its discretion, we affirm
the trial court’s denial of Appellant’s presentence motion to
withdraw his plea pursuant to rule 3.170.

                                II.

     Appellant’s second argument is that the trial court erred
during sentencing by declining to allow the presentation of the
defense expert’s testimony on the actual-cause-of-death question.
Initially, we note that Appellant implies that the remedy for such
an error would be reversal of the trial court’s denial of his motion
to withdraw the plea. This is incorrect, and the remedy for a such
a sentencing error would be reversal for resentencing. See Hutto v.
State, 232 So. 3d 528, 529 (Fla. 1st DCA 2017) (“A new sentencing
hearing should be granted if a defendant has not been given an
opportunity to be heard.”). Regardless, we must affirm the
sentencing done because sufficient process was afforded and


                                 6
because the court reasonably concluded that the testimony was
irrelevant to sentencing.

     “Florida Rule of Criminal Procedure 3.720(b) provides that the
sentencing court ‘shall entertain submissions and evidence by the
parties that are relevant to the sentence.’” Hodierne v. State, 141
So. 3d 1254, 1255 (Fla. 2d DCA 2014) (quoting Fla. R. Crim. P.
3.720(b)). Thus, a sentencing court is required to entertain certain
submissions and evidence, but only if they are relevant to the
sentence. Put differently, a court is not required to entertain
submissions which it reasonably determines are not relevant. ∗

     We affirm, as the trial court’s conclusion that the evidence was
not relevant is reasonable. Further, as the court noted, it had no
discretion to deviate from the agreed-upon term. That said, the
evidence was not relevant to the issues being addressed during the
sentencing hearing; thus, the trial court did not abuse its
discretion in declining to hear the evidence.

     The foregoing considered, the judgment and sentence of the
trial court is AFFIRMED.

B.L. THOMAS and OSTERHAUS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________




    ∗
      Appellant implies that his second issue involves insufficient
due process. But this is not an instance where a defendant was
denied the opportunity of allocution or to present mitigating
evidence. Instead, the question is whether the trial court erred in
limiting Appellant’s presentation of evidence based on its
determination that the evidence sought was not relevant to the
sentencing. This is a question of discretion on the part of the trial
court, as explained above.

                                 7
Lynn W. Martin of the Law Offices of Lynn W. Martin, P.A., Ponte
Vedra Beach, for Appellant.

Ashley Moody, Attorney General, and Robert "Charlie" Lee,
Assistant Attorney General, Tallahassee, for Appellee.




                               8